DETAILED CORRESPONDENCE
This Office action is in response to the election received April 14, 2021.
Applicant's election with traverse of Group I, claims 1-8 and 16-20 in the reply filed on April 16, 2021 is acknowledged.  The traversal is on the ground(s) that examination of all the claims would require a duplication of effort and the claims are sufficiently related which would not require a serious burden.  This is not found persuasive because the search for the composition and the method would require consideration in different symbols.   Use of a photosensitive composition can have many applications such as forming three-dimensional images, injection molding structures, and formation of protective layers over substrates. Thus the search and consideration for the composition would be a serious burden to the examiner for consideration and search in different CPC symbols for the use of photosensitive compositions that may be used in manufacturing a 3D image, injection molding processes and coating processes to form protective layers and not just in ejection head formation. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 16, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of WEAVER et al (2007/0076060), SATOU et al (2016/0318328) and HASEGAWA et al (9,664,830).
The claimed invention recites the following:

    PNG
    media_image1.png
    159
    685
    media_image1.png
    Greyscale

WEAVER et al report a photoimageable nozzle members wherein the composition comprises a di-functional epoxy component and a glycidoxypropyltrimethoxysilane compound in the amounts of 0.5 to 2.0 weight percent see paragraph [0046];

    PNG
    media_image2.png
    176
    423
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    215
    421
    media_image3.png
    Greyscale

and see the example in Table 1 in  paragraph [0063], shown below:
    PNG
    media_image4.png
    280
    411
    media_image4.png
    Greyscale

WEAVER et al lack the claimed silane oligomer adhesion enhancer composition.
HASEGAWA et al and SATOU et al disclose composition comprising silane coupling agents and their oligomers as equivalent components for adhesion to a substrate, see column 24, lines 51-58 from HASEGAWA et al  below:

    PNG
    media_image5.png
    1240
    435
    media_image5.png
    Greyscale

paragraph [0058] shown below:

    PNG
    media_image6.png
    530
    400
    media_image6.png
    Greyscale

            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition to use silane coupling oligomers in the photoresist composition of WEAVER et al in Table 1, paragraph [0063]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                 
J.Chu
July 25, 2021